Citation Nr: 1532176	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-17 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for left knee degenerative arthritis, history of chronic synovitis, and chondromalacia patella prior to July 11, 2014.  

2.  Entitlement to an increased disability rating in excess of 10 percent for left knee degenerative arthritis, history of chronic synovitis, and chondromalacia patella from July 11, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a January 2013 Board videoconference hearing, and a transcript of the hearing has been associated with the claims file.  The Veterans Law Judge (VLJ) who conducted the hearing has since retired from the Board; therefore, the Veteran is entitled to another hearing, if desired.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2014) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  VA notified the Veteran of his right to an additional Board hearing in March 2015; however, the Veteran did not respond within 30 days of such notification.  Additionally, the June 2015 Appellant's Brief specifically waives review of any new evidence added to the record and requests that the Board take jurisdiction and decide the Veteran's appeal on the merits.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board finds no prejudice in its adjudication of the Veteran's claim on appeal.  

This matter was previously remanded by the Board in March 2014 and October 2014.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required for the rating period prior to July 11, 2014.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

The issue of entitlement to an increased disability rating in excess of 10 percent for left knee degenerative arthritis, history of chronic synovitis, and chondromalacia patella from July 11, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

1.  Prior to July 11, 2014, the Veteran's left knee degenerative arthritis, history of chronic synovitis, and chondromalacia patella was manifested by pain and x-ray evidence of arthritis with painful motion limited to no worse than flexion to 65 degrees with pain and extension to 5 degrees with pain.  

2.  From May 20, 2014, the Veteran's left knee degenerative arthritis, history of chronic synovitis, and chondromalacia patella was also manifested by slight instability.  


CONCLUSION OF LAW

The criteria for a separate 10 percent disability rating for slight left knee instability have been met from May 20, 2014, but no sooner.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's claim on appeal stems from his January 2010 claim of entitlement to an increased disability rating for his left knee disability.  Regarding claims for increased disability ratings, claimants are entitled to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  Such notice was previously provided to the Veteran within March 2009 and March 2010 notice letters.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, private treatment records, and lay statements.  

The Veteran was provided with relevant VA examinations in April 2009, November 2010, and May 2014.  The VA examiners considered pertinent evidence of record, including the Veteran's medical history, interviewed the Veteran, and conducted thorough clinical examinations; moreover, examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings to apply the rating criteria.  For these reasons, the Board finds that the VA examinations and opinions of record are adequate for deciding the Veteran's claim for the rating period on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, the May 2014 VA examination was obtained in response to the directives of the March 2014 Board remand, and additional VA treatment records were obtained and associated with the claims file following the October 2014 Board remand.  Given this development, the Board finds there has been substantial compliance with prior remand directives regarding the rating period addressed herein, such that no further remand is required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  As discussed below, the Board is remanding the rating period from July 11, 2014 for additional development.  

Therefore, the Board finds that VA's duties to notify and assist the Veteran have been met, such that no further notice or assistance to the Veteran is required prior to adjudication of the claim on appeal and the rating period addressed herein.  


II.  Increased Rating - Left Knee  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in deciding the increased rating claim on appeal, the Board has considered the relevant temporal period from one year prior to the Veteran's increased rating claim, or from January 2009 to the present.  As discussed below, the Board has assigned as staged rating from the date of the most recent VA examination on May 20, 2014.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2014).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2014).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2014).  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010. When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.  

The Veteran seeks entitlement to an increased disability rating in excess of 10 percent for left knee degenerative arthritis, history of chronic synovitis, and chondromalacia patella prior to July 11, 2014.  The Veteran's left knee disability is currently rated as 10 percent disabling under DC 5010-5260, for traumatic arthritis rated based upon limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5010, 5260 (2014).  

Under DC 5260, limitation of flexion of a leg to 60 degrees warrants a noncompensable disability rating.  See 38 C.F.R. § 4.71a, DC 5260.  Limitation of flexion to 45 degrees warrants a 10 percent disability rating; limitation of flexion to 30 degrees warrants a 20 percent disability rating; and limitation of flexion to 15 degrees warrants a maximum schedular 30 percent disability rating.  See id.  

Under the related DC 5261, limitation of extension of a leg to 5 degrees warrants a noncompensable disability rating.  See 38 C.F.R. § 4.71a, DC 5261.  Limitation of extension to 10 degrees warrants a 10 percent disability rating; limitation to 15 degrees warrants a 20 percent disability rating; limitation to 20 degrees warrants a 30 percent disability rating; limitation to 30 degrees warrants a 40 percent disability rating; and limitation to 45 degrees warrants a maximum schedular 50 percent disability rating.  See id.  

With regards range of motion, for rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  Id., Plate II.  

Turning to the evidence of record during the relevant temporal period from January 2009, the Veteran was first afforded a VA knee examination in April 2009.  At that time, the Veteran reported worsening pain in his left knee which resulted in limited motion and a cracking sensation and increased pain upon movement, without a history of flare-ups.  The Veteran denied any instability.  He reported that activities of daily living were limited and his work was affected.  He denied use of a knee brace or other assistive device and reported use of over the counter medication for pain.  Upon physical examination, the Veteran displayed a normal gait with good posture.  His left knee showed proper alignment and normal patellar position, without deformity, swelling, effusion, or pain/tenderness to palpation.  There was no use of an assistive device, such as a knee brace.  The examiner documented mild crepitation in the left knee, with stable ligaments as shown by negative McMurray, drawer, and Lachman tests.  Quadriceps muscle tone was moderate on the left side.  Range of motion was documented 0 to 130 degrees in the left knee.  X-ray studies appeared normal.  The examiner diagnosed chronic ligamentous strain without instability and minimal limitation of motion.  He stated there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use.  Finally, he noted there was no impairment of daily occupational activities due to the Veteran's left knee.  

Private treatment records from November 2009 document mild crepitus of the Veteran's left knee with minimal tenderness in the anterior knee region and chronic degenerative changes.  Subsequent private treatment records from January 2010 document a diagnosis of osteoarthritis of the left knee.  

The Veteran submitted a statement in April 2010 which reported that he took an early retirement in December 2008 due to complaints regarding his knees.  

The Veteran was next afforded a VA examination in November 2010.  At that time, he reported worsening osteoarthritis in his left knee with symptoms including pain, weakness, and repeated effusions which affected the motion in his left knee, without deformity, giving way, instability, stiffness, incoordination, decreased speed of joint motion, episodes of dislocation, subluxation, or locking, or flare-ups of joint disease.  He reported no constitutional symptoms or incapacitating symptoms of arthritis, and no limitations upon standing or walking, but occasional use of a knee brace.  Upon physical examination, the examiner documented a normal gait, with no evidence of abnormal weight-bearing or inflammatory arthritis.  The left knee displayed crepitus, including clicks, snaps, or grinding, and guarding of movement, without patellar tenderness, instability, or patellar or meniscal abnormality.  Range of motion findings of the left knee were documented as flexion to 136 degrees and normal extension to 0 degrees, both with objective evidence of pain with active motion.  There was objective evidence of pain upon repetition, without additional loss in range of motion.  There was no ankylosis of the left knee.  X-ray results regarding the left knee revealed no evidence of fracture or dislocation.  There was narrowing of the medial compartment of the knee joint with minimal sclerosis along the articular surface of the medial condyle of the tibia, and no evidence of joint effusion.  The documented impression was mild osteoarthritis of the left knee.  Finally, the examiner noted that the Veteran retired in 2008, and that he was eligible by age or duration of work; however, the examiner also noted a significant effect of the Veteran's mild degenerative left knee arthritis on his usual occupation which had resulted in pain and required assignment of different duties.  Effects of the Veteran's left knee condition on his usual daily activities were mild.  

At the January 2013 Board hearing, the Veteran testified that his current left knee symptoms included almost constant grinding and popping, occasional swelling requiring elevation and ice, lateral weakness, occasional giving way, and limitations on motion.  He stated that he was working part-time and noted that he stands up for most of the day and had to utilize a stool to get off his feet.  He reported a high tolerance for pain, which he rated as and eight or nine out of ten, and stated he experienced three to four flare-ups per month lasting two hours which he treated with elevation, ice, rest, and ibuprofen.  

The Veteran submitted a February 2013 Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) completed by a private physician which documents a diagnosis of left knee pain and the Veteran's reported history of knee pain which limited his ability to stand more than four or five hours, with flare-ups due to standing, walking, or climbing stairs which resulted in increased knee pain, swelling, and constant cracking, grinding, and popping.  Range of motion testing revealed left knee flexion to 65 degrees, with objective evidence of painful motion at 70 degrees, and extension to 10 degrees, with objective evidence of painful motion at 5 degrees.  After repetition, the Veteran displayed left knee flexion to 80 degrees and extension to 5 degrees.  The physician noted additional limitation in range of motion upon repetition and the following functional loss or impairment:  less movement than normal, weakened movement, pain on movement, mild swelling, disturbance of locomotion, and interference with sitting, standing, or weight-bearing.  There was pain and tenderness upon palpation and left knee muscle strength was rated as four out of five upon flexion and extension.  Anterior, posterior, and medial-lateral instability tests were all normal.  There was no evidence or history of recurrent patellar subluxation or dislocation, no other knee conditions, including meniscal conditions, and no use of an assistive device.  Finally, the physician noted functional impact on the Veteran's ability to work in that he was only able to stand and walk for about two hours, after which his pain was increased.  He was unable to go up or down stairs at all due to flare-ups, and displayed difficulty with kneeling and decreased balance skills.  

A February 2013functional capacity assessment completed by the same private physician documents that the Veteran was capable of assuming an employment position in the medium strength category, which limited lifting to a maximum of fifty pounds, and carrying to a maximum of 25 pounds.  The physician further noted that for the Veteran to successfully return to a medium strength position, he would be restricted from balancing, crouching, stooping, or crawling.  

The Veteran was most recently afforded a VA examination in May 2014, following the directives of the March 2014 Board remand.  He reported that his diagnosed left knee degenerative joint disease (DJD) was getting worse, with symptoms of pain upon bending or other physical activity, giving way, and intermittent hyperextension.  He reported that his increased pain with physical activity had required increased use of over the counter pain medication over the past two to three years, but did not specifically report flare-ups.  Range of motion testing revealed flexion to 80 degrees, with objective evidence of painful motion at 10 degrees, and extension to 0 degrees without limitation, and objective evidence of pain at 10 degrees.  Post-repetition range of motion was documented as flexion to 80 degrees and extension to 0 degrees.  The examiner noted functional loss and impairment of the left knee including additional loss of range of motion upon repetition, less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting.  Upon physical examination, there was no tenderness or pain upon palpation; muscle strength testing was rated as three out of five upon flexion and four out of five upon extension.  Joint stability tests of the left knee revealed mild anterior and posterior instability of 1+ (0-5mm), with normal medial-lateral stability.  There was no evidence of recurrent patellar subluxation or dislocation, shin splints or impairment of the tibia or fibula, meniscal conditions, or joint replacement.  Finally, the examiner noted regular use of a knee brace, arthritis documented by imaging studies, and a lack of functional impact on the Veteran's ability to work.  

VA treatment records from June 2014 document the Veteran's complaint of intermittent left knee pain aggravated by stairs or prolonged sitting/standing which required a knee brace/sleeve.  He further reported occasional popping, locking, grinding, and laxity , without swelling.  Upon physical examination, left knee flexion was to 120 degrees, with mild crepitus and no effusion or joint line tenderness.  At a July 2014 prosthetic consult regarding his left knee brace, the Veteran continued to complain of ongoing left knee pain.  Upon physical examination, there was no noted deformity, with normal strength and range of motion.  

Given the evidence of record reviewed above, and as discussed further below, the Board finds that an increased disability rating in excess of 10 percent for left knee degenerative arthritis, history of chronic synovitis, and chondromalacia patella prior to July 11, 2014, is not warranted based upon limitation of motion.  However, as discussed below, the Board finds that an additional, separate 10 percent disability rating for slight instability of the left knee is warranted from May 20, 2014, at which time the objective and competent evidence of record first reflects slight instability in the left knee.  

First, an increased disability rating in excess of 10 percent is not warranted based upon limitation of motion findings under DCs 5260 or 5261.  As documented in the VA examinations and private DBQ discussed above, the Veteran does not have limitation of motion which would result in an increased disability rating under either DC 5260 or 5261, as his range of motion in the left knee was limited to no worse than flexion to 65 degrees with pain and extension to 5 degrees with pain.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  

The Board is also mindful of the Veteran's ongoing complaints of pain in his left knee.  As noted above, painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Moreover, as discussed above, x-ray results from the December 2008 VA examination and subsequent VA treatment records document evidence of arthritis in the Veteran's right knee.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved; however, when the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  As discussed above, the Veteran's left knee extension and flexion were both noncompensable; therefore, he is not entitled to an additional 10 percent rating, as the limitation of motion is no longer noncompensable under the applicable diagnostic codes.  See Mitchell, 25 Vet. App. 32.  To the extent that the Veteran's representative's August 2012 statement asserts that the November 2010 VA examination was inadequate because the examiner did not specifically document when the Veteran's objective pain during range of motion testing began and ended, as previously discussed, the Veteran is in receipt of a minimum compensable rating for limited painful motion which is otherwise noncompensable.  Therefore, his complaints of painful motion are adequately contemplated under the assigned disability rating.  See Mitchell, supra.  

Additionally, for an increased rating of 20 percent under DC 5003, there must be x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. (emphasis added).  The Board points out that for the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  Further, although DC 5003 does not define what constitutes an "incapacitating exacerbation," the term is defined elsewhere in the Rating Schedule for the musculoskeletal system in regards to intervertebral disc syndrome and in the Rating Schedule for the digestive system.  See 38 C.F.R. § 4.71a , DC 5243, Note 1; see also 38 C.F.R. § 4.114, DCs 7345 and 7354, Notes (2) (2014).  As used therein, an incapacitating episode is a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Id.  The Board has thoroughly reviewed the evidence of records in this regard, and finds that at no point does the Veteran allege or the medical record document bed rest specifically prescribed by a physician due to his left knee condition.  Therefore, even given the existing x-ray evidence of right knee arthritis, the evidence is not does not warrant an increased 20 percent rating under DC 5003.  

The Board has also considered application of DC 5258, under which a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint.  See 38 C.F.R. § 4.71a, DC 5258.  As these criteria are written in the conjunctive, all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  The Board notes that the Veteran has continually reported pain in his left knee and intermittent complaints of effusion.  However, because all three conditions, including left knee locking, have not been met, an increased disability rating is not warranted under DC 5258.  

The record also does not suggest that the Veteran has ankylosis, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5259, 5262, and 5263 are not for application.  See 38 C.F.R. § 4.71a, DCs 5256, 5259, 5262, 5263.  

However, the Board has also considered the provisions of DC 5257, which rates recurrent subluxation or lateral instability of the knee, and finds that the evidence of record warrants an additional, separate 10 percent disability rating for slight instability of the left knee from May 20, 2014, at which time the objective and competent evidence of record first reflects that the Veteran experience instability in his left knee.  See 38 C.F.R. § 4.71a, DC 5257.  To the extent the Veteran reported the occasional use of a knee brace prior to May 20, 2014, specifically at the November 2010 VA examination, his report of observable symptomatology is competent.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board notes that within the same examination, the Veteran specifically denied instability in his left knee; moreover, the examiner also noted an objective lack of left knee instability.  Thus, the Board finds that the first objective and competent evidence of slight left knee instability was at the May 20, 2014 VA examination.  

In conclusion, while the preponderance of evidence of record weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for left knee degenerative arthritis, history of chronic synovitis, and chondromalacia patella prior to July 11, 2014 based upon limitation of motion, after resolving any reasonable doubt in favor of the Veteran, the Board finds that the preponderance of evidence weighs in favor of a separate and additional 10 percent disability rating for slight instability of the left knee from May 20, 2014, but no sooner, and to that extent only, the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular/TDIU Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected left knee disability that would render the schedular criteria inadequate.  The Veteran's symptoms, as discussed above, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorders that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

Finally, a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran and the evidence of record document some functional impact upon his ability to work as a result of his left knee disability, neither the Veteran nor the evidence of record documents that he is completely precluded from securing or following a substantially gainful occupation due to his left knee disability.  As such, the Board finds that the issue of entitlement to a TDIU is not raised by the record.  Id.  


ORDER

A separate 10 percent disability rating for slight left knee instability is granted from May 20, 2014.  


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary in order to afford the Veteran due process and to ensure his claim of entitlement to an increased disability rating in excess of 10 percent for left knee degenerative arthritis, history of chronic synovitis, and chondromalacia patella from July 11, 2014  receives all due consideration.  Specifically, a remand is required in order to obtain outstanding VA treatment records identified by the Veteran in March 2015 correspondence.  Therein, the Veteran reported that since October 2014, he had received additional examinations, x-rays, and treatment at the VA Medical Center.  He stated that he was fitted for a new type of hinged knee brace, rather than the original sleeve style brace, and noted that he was scheduled for an orthopedic appointment in June 2015.  

The Board is mindful that the most recent VA treatment records within the claims file appear to be an entry dated July 10, 2014.  Outstanding VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim; therefore, updated VA treatment records must also be sought upon remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c).  Therefore, based upon the Veteran's March 2015 report of ongoing, relevant VA treatment, the Board finds that outstanding VA treatment records from July 11, 2014 to the present must be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, relevant VA treatment records from July 11, 2014 to the present.  Clearly document any negative response and associated any records received with the claims file.  

2.  After completing the above, in addition to any other development deemed necessary as a result of the above, readjudicate the Veteran's claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


